DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 3/2/22, with respect to the rejection of claims 1-20 under 35 U.S.C. §101 for double patenting have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. §101 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al (US 2010/0021114), cited in the IDS filed 6/28/21.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2010/0021114 A1).
Re. Claims 1 and 2, Chen et al. discloses an optical fiber 300 (Fig 3) comprising: 
a waveguiding element extending along an axis, wherein the waveguiding element comprises a central core region 102 and a cladding layer 104 surrounding the central core region 102 (Fig 3; [0030]-[0034], [0045]);
a mechanical region 306 surrounding the waveguiding element, wherein the mechanical region 306 is positioned between the cladding layer 104 and an outer periphery, and wherein the mechanical region 306 comprises a first material having a first density (Fig 3; [0045]); and
a plurality of hollow or gas-filled regions 308 positioned within the mechanical region 306 (Fig 3; [0040], [0045]-[0046]) such that the optical fiber 300 exhibits rotational symmetry in a radial direction θ (see annotated Fig 3  of Chen et al. below), and therefore will inherently exhibit the same stiffness along each said radial direction θ.  
Of special note with respect to claim 1, optical fibers with rotational symmetry will inherently have the same stiffness in each degree of rotational symmetry, since the physical parameters of the fiber are identical at each degree of rotational symmetry.  Paragraph [0062] and Figure 2A of the current specification explains an optical fiber with rotational symmetry refers to the stiffness of the optical fiber being the same in radial directions θ and results in an oscillation pattern where there is no translation in the orthogonal direction, and thus the principal directions of the optical fiber are not unique.
Figure 3 of Chen et al. illustrates an arrangement comprising both circular symmetry and rotational symmetry.  As commonly known, a shape exhibits rotational symmetry when it can be rotated by a partial turn (rotation angle = θ) and look the same.  As explained above, along each line of symmetry, the fiber experiences the same stiffness.  As illustrated in the annotated Fig 3 of Chen et al below, optical fiber 300 has numerous degrees of rotational symmetry.

    PNG
    media_image1.png
    435
    524
    media_image1.png
    Greyscale

Since Fig 3 of Chen et al. exhibits rotational symmetry, the stiffness of the fiber is the same in each of the degrees of rotational symmetry.  
Re. Claim 3, Chen et al. discloses the cladding layer 104 comprises the first material ([0036], [0039], [0053]), and wherein the central core region 102 comprises a third material ([0031]). For example, Fibers 9 and 10 of Table 2B illustrate fibers where the first and second materials are un-doped silica, and the third material is doped silica comprising GeO2 ([0068]-[0070]).
Re. Claim 6, Chen et al. discloses the plurality of hollow or gas-filled regions 308 comprises one or more gas-filled regions, air-filled regions, one or more polymer-filled regions, one or more glass-filled regions, one or more evacuated regions, or any combination of these ([0040]).
Re. Claim 8, Chen et al. discloses the plurality of hollow or gas-filled regions 308 are arranged in a symmetric configuration around the axis (Fig 3; [0044], [0046]).
Re. Claim 9, Chen et al. discloses the plurality of hollow or gas-filled regions 308 are arranged with axes parallel to the axis (Fig 3; [0044], [0046]).
Re. Claim 10, Chen et al. discloses the plurality of hollow or gas regions occupy between about 30% and about 90% of a volume of the mechanical region.  For example, the embodiment of Figure 2 shows the hollow or gas-filled regions occupy about 30% of a volume of the mechanical region 206 ([0041]), while the embodiment of Figure 3 the plurality of hollow or gas-filled regions 308 occupy about 90% of a volume of the mechanical region 306 ([0045]). 
Re. Claim 11, Chen et al. discloses the plurality of hollow or gas-filled regions reduces a mass of the optical fiber per unit length as compared to a comparable optical fiber comprising a corresponding waveguiding element that is identical to the waveguiding element and a corresponding mechanical region that is identical to the mechanical region except that the corresponding mechanical region does not include hollow or gas-filled regions positioned between the corresponding waveguiding element and a corresponding outer periphery of the comparable optical fiber (Fig 3; [0040], [0045]-[0046]).  The plurality of hollow or gas-filled regions 308 in Chen et al. decreases the weight and density per unit length of the photonic crystal fiber in comparison to an optical fiber lacking such hollow or gas-filled regions.
Re. Claim 20, Chen et al discloses an optical fiber comprising:
a waveguiding element extending along an axis (Fig 3; [0030]-[0034], [0043]);
a mechanical region 306 surrounding the waveguiding element, wherein the mechanical region is positioned between the cladding layer 104 and an outer periphery, and wherein the mechanical region 306 comprises silica (Fig 3; [0045], ([0068]-[0070]); and
a plurality of hollow or gas-filled regions 308 positioned within the mechanical region 306, wherein the plurality of hollow or gas regions occupy between about 30% and about 90% of a volume of the mechanical region ( [0041], [0045]).
The optical fiber 300 exhibits rotational symmetry in a radial direction θ (see annotated Fig 3 on pg. 4 above), and therefore will inherently exhibit the same stiffness along each said radial direction θ.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2010/0021114 A1).
Re. Claim 4, Chen et al. discloses the optical fiber 300 as discussed above, wherein the cladding layer 104 and the mechanical region 306 are each formed of un-doped silica ([0068]-[0070]). Chen et al. also discloses the plurality of mass adjustment regions 308 may be formed with drilling and stack and draw methods ([0046]).
However, Chen et al. does not explicitly disclose that the cladding layer 104 and the mechanical region 306 comprise a unitary body.
Given the layers are formed of a common material, and are immediately adjacent one another, one of ordinary skill would have found it obvious in the art to form the layers as a unitary structure for the purpose of simplifying manufacture of the fiber. Moreover, when forming the mass adjustment regions with a drilling method, a unitary cladding and mechanical region lend additional structural support to the fiber throughout the drilling process, and would have been obvious to one of ordinary skill for this purpose.
Re. Claim 5, Chen et al. discloses the optical fiber 300 as discussed above.
However, Chen et al. fails to disclose an embodiment wherein the central core region comprises a plurality of core regions.
Multi-core optical fibers comprising micro-structured holes and optical cores placed with multiple degrees of rotational symmetry are well known within the art (see for example Fig. 25 of Broeng et al (US 7,590,323 B2), cited in the IDS filed 6/28/21), and provide the advantage of achieving single mode propagation in a large mode area. One of ordinary skill would have found it obvious to utilize multiple core regions within the optical fiber for the purpose of achieving single mode propagation in a large mode area.
The claim would have been obvious because the substitution of one known element for another, in the present case a multi-core waveguide element for a single core waveguiding element, would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).

Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (US 2015/0268415 A1) and Chen et al. (US 2010/0021114 A1).
Re. Claim 15, Schowengerdt et al discloses a scanning fiber display comprising: a photonic crystal optical fiber 20 ([0011]), wherein the optical fiber includes a waveguiding element extending along an axis (Fig 3, [0030]); an actuator 17 in mechanical contact with the optical fiber 20, the actuator for inducing an oscillation of the optical fiber 20 (Fig 3, [0030]).
Photonic crystal optical fibers are known to comprise a central waveguiding core surrounded by a plurality of micro-structured elements filled with a material having a different refractive index than that of the core.
However, Schowengerdt et al does not explicitly disclose the structure of the photonic crystal optical, and therefore does not disclose an optical fiber comprising a mechanical region surrounding the waveguiding element, wherein the mechanical region is positioned between the waveguide element and an outer periphery, and wherein the mechanical region comprises a first material having a first density, and a plurality of hollow or gas-filled regions positioned within the mechanical region such that the optical fiber exhibits a radial symmetric stiffness.
Chen et al. discloses a photonic crystal optical fiber 300 comprising a waveguiding element extending along an axis, wherein the waveguiding element comprises a central core region 102 and a cladding region 104 surrounding the core region 102 (Fig 3; [0030]-[0034], [0043]); a mechanical region 306 surrounding the waveguiding element, wherein the mechanical region 306 is positioned between the cladding layer 104 and an outer periphery, and wherein the mechanical region 306 comprises a first material (i.e. un-doped silica) having a first density (Fig 3;  [0045], ([0068]-[0070]); and a plurality of hollow or gas-filled 308 positioned within the mechanical region 306 (Fig 3; [0040], [0045]-[0046]).  The optical fiber 300 exhibits rotational symmetry in a radial direction θ (see annotated Fig 3 of Chen et al. on pg. 4 above), and therefore will inherently exhibit the same stiffness along each said radial direction θ.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the above teachings, thereby utilizing a photonic crystal as taught by Chen et al. in the system according to Schowengerdt et al., since Chen et al. discloses their photonic crystal fiber is suitable for scanning devices (Fig 6; [0072]-[0077]) and comprises a large numerical aperture for improved scanning capabilities ([0002]-[0006]).
Re. Claim 16, Schowengerdt et al. and Chen et al. render obvious the scanning fiber display as discussed above. Moreover, Schowengerdt et al. discloses the actuator 17 comprises a piezoelectric transducer (Fig 3, [0030]).
Re. Claim 17, Schowengerdt et al. and Chen et al. render obvious the scanning fiber display as discussed above. In addition, Schowengerdt et al. discloses the
actuator 17 comprises a two-dimensional actuator for controlling motion of an end of the optical fiber 20 in two dimensions (Fig 3, [0030]).
Re. Claim 18, Schowengerdt et al. and Chen et al. render obvious the scanning fiber display as discussed above. Also, Schowengerdt et al. discloses a visible optical source 28/30/32 in optical communication with the waveguiding element of the optical fiber 20 (Fig 3, [0030]).
Re. Claim 19, Schowengerdt et al. and Chen et al. render obvious the scanning fiber display as discussed above. Also, Schowengerdt et al. discloses a multicolor switchable optical source 28/30/32 (i.e. switching functionality provided by pixel modulation signal 26) in optical communication with the waveguiding element of the optical fiber 20 (Fig 3, [0030]).
Re. Claim 12, Chen et al. discloses the optical fiber as discussed above. As previously discussed, it would have been obvious to combine the teachings of Schowengerdt et al. and Chen et al., thereby utilizing a photonic crystal as taught by Chen et al in the system according to Schowengerdt et al., since Chen et al. discloses their photonic crystal fiber is suitable for scanning devices (Fig 6; [0072]-[0077]) and comprises a large numerical aperture for improved scanning capabilities ([0002]-[0006]). Therefore, the resulting system utilizes the Chen et al. photonic optical fiber with an actuator in mechanical contact with the photonic optical fiber, the actuator for inducing an oscillation of the photonic optical fiber.
Schowengerdt et al. teaches the optical fiber is held by the actuator 17 to allow a cantilevered optical fiber length 12, with a distal end capable of oscillation (Fig 3; [0030]). Therefore, the obvious system discussed above, which incorporates the
photonic crystal fiber of Chen et al., results in the photonic optical fiber having an effective cantilever length.
The photonic crystal fiber of Chen et al. having hollow or gas-filled regions 308 results in an optical fiber with decreased weight and decreased density compared to a fiber formed without hollow or gas-filled regions (Fig 3; [0044]-[0046]). Therefore, it naturally follows the plurality of hollow or gas-filled regions 308 also increases a resonant oscillatory frequency of the optical fiber as compared to a comparable optical fiber having the effective cantilever length and comprising a corresponding waveguiding element that is identical to the waveguiding element and a corresponding mechanical region that is identical to the mechanical region except that the corresponding mechanical region does not include hollow or gas-filled regions positioned between the corresponding cladding layer and a corresponding outer periphery of the comparable optical fiber, since the hollow or gas-filled regions decrease the weight and density of the photonic optical fiber.
Re. Claim 13, as previously discussed, the system rendered obvious by Schowengerdt et al. and Chen et al. results in a photonic crystal fiber having a cantilevered length.
The plurality of hollow or gas-filled regions 308 in Chen et al. decreases the weight and density of the photonic crystal fiber in comparison to an optical fiber lacking such hollow or gas-filled regions. Therefore, for an actuator of a given operational frequency, a photonic crystal fiber will be more flexible than a comparable optical fiber lacking the hollow or gas-filled holes. This increase in flexibility of the photonic fiber will result in an increased effective cantilever length of the system optical fiber for a given operating frequency as compared to a comparable optical fiber comprising a corresponding waveguiding element that is identical to the waveguiding element and a corresponding mechanical region that is identical to the mechanical region except that the corresponding mechanical region does not include hollow or gas-filled regions positioned between the corresponding cladding layer and a corresponding outer periphery of the comparable optical fiber.
Re. Claim 14, as previously discussed, the system rendered obvious by Schowengerdt et al. and Chen et al. results in a photonic crystal fiber having a cantilevered length, wherein the photonic crystal fiber is vibrated by the actuator and therefore comprises a resonant frequency.
The plurality of hollow or gas-filled regions 308 in Chen et al. decreases the weight and density of the photonic crystal fiber in comparison to an optical fiber lacking such hollow or gas-filled regions. Therefore, for an actuator of a given operational frequency, a photonic crystal fiber will be more flexible than a comparable optical fiber lacking the hollow or gas-filled holes. This increase in flexibility of the photonic fiber will result in an increased effective cantilever length of the system optical fiber for a given operating frequency as compared to a comparable optical fiber comprising a corresponding waveguiding element that is identical to the waveguiding element and a corresponding mechanical region that is identical to the mechanical region except that the corresponding mechanical region does not include hollow or gas-filled regions positioned between the corresponding cladding layer and a corresponding outer periphery of the comparable optical fiber.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 7, the prior art fails to disclose or reasonably suggest an optical fiber as recited in the claims, specifically wherein the plurality of hollow or gas-filled regions comprises a plurality of rows of hollow or gas-filled elements, wherein the plurality of rows are arranged concentrically around the waveguiding element, in combination with the remaining limitations of the claim.
The most applicable prior art, Chen et al. discussed above, fails to disclose an arrangement meeting the limitations of the claims and also comprising a plurality of rows of mass adjustment regions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/9/22